Case 4:20-cv-00896-ALM-KPJ Document 20-17 Filed 12/28/20 Page 1 of 4 PageID #: 205




      1                                   Exhibit P
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                             88
Case 4:20-cv-00896-ALM-KPJ Document 20-17 Filed 12/28/20 Page 2 of 4 PageID #: 206




      1        Michael Moates <michae!.moates(£lhertarrativelimes org> Tue. Dec 'i, 6 09 PM ¦
               to Raven •

      2
               Counselor,

      3        I jusl wanted to give you an update. Today the court issued an order requiring the Clerk ot the Court to sen/e Facebook. So the waiver is not required. I am also going to as our
               client to stop all automatic attempts at chargin me until the deposition of this case. Please let me now if you have any questions or need documentation.

      4        Thanks!


      5
      6      6:39                                             -7                               =>                                m
      7      Search

      8
            < Credit Builder Transactions
      9
      10
              Available to Spend $2.62
      11
      12
              Friday, December 4th
      13
      14      5 Facebk U4 Luayjck2 -$4.11
      15                 2:14 AM

      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                                                89
Case 4:20-cv-00896-ALM-KPJ Document 20-17 Filed 12/28/20 Page 3 of 4 PageID #: 207




       1       Chime     3   rts@account.chime.com> Sat.                                                    ec 5, 2 5 AM
               to me -
       2
       3
       4
                                    Your Credit Card Was Declined
       5
                                 Hi Michael,
       6
                                 Your Chime Credit Builder Visa® Credit Card was declined for $223.36
       7                         at Facebk Yzyz9 Yeck2.


       8                         Transfer funds to your Credit Builder secured account to increase your
                                 spending power.

       9
      10                                                              Move Money



      11
                                 Sincerely,
                                 T e Chime Team
      12
      13
      14
                                                             @2020 Chime. All rights reserved.
      15                                                    PO Box 417, San Francisco, CA 94104

                               Please do not reply to this email. The account isn't monitored, and we don't want to miss earing
      16                                                                   from you.

                                   Chime
      17
      18                                       This email v/as sent to ou because you have a Chime account.


      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                       90
Case 4:20-cv-00896-ALM-KPJ Document 20-17 Filed 12/28/20 Page 4 of 4 PageID #: 208




      1       Your card was declined Q                                                                                                           B* 0


      2       Chime <alerts@accoum.chime.com>                                                                            Wed, Dec 9. 2:15   V?
              to me

      3
      4
      5
                                                  Your Credit Card Was Declined
      6
                                                Hi Michael,
      7
                                                Your Chime Credit Builder Visa® Credit Card was declined for $173.19

      8                                         at Facebk J3 Fztx2 Dk2.


                                                Transfer funds to your Credit Builder secured account to increase your
      9
                                                spending power.

      10
                                                                             Move Money
      11
      12                                        Sincerely,
                                                The C ime Team
      13
      14
      15
                                                                            Chime

      16
      17
                                                 Chime : ¦ : ; >                                                  ; C ime

      18
      19                                                                                        Chime



      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                               91
